                         Case 4:19-mj-00168-PSH Document 9-1 Filed 07/08/19 Page 1 of 1
   ---.
AO 442 (Rev. 11/11) Arrest Warrant



                                          UNITED STATES DISTRICT COURT
                                                                           for the
                                                               Eastern District of Arkansas

                      United States of America
                                 V.                                            )

                          Bilal AI-Rayanni
                                                                               )
                                                                               )
                                                                                        Case No. 4:19-MJ-00168 PSH           fl(.~QRT
                                                                               )                                     EASiRN 01s'Wl1cT ARKANIAI
                                                                               )
                                                                               )
                                                                                                                                 JUL O8-2019
                             Defendant
                                                                                                                JA~ES~CRMACK,CLERK
                                                            ARREST WARRANT                                      By                             DEPCLERK

To:       Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        Bilal AJ-Rayanni                                                              ______ · - · - - - - - - -
who is accused of an offense or violation based on the following document filed with the court:

a Indictment        • Superseding Indictment a Information • Superseding Information • Complaint
a Probation Violation Petition   • Supervised Release Violation Petition a Violation Notice a Order of the Court
This offense is briefly described as follows:
  False Statement in Passport Application, in violation of Title 18, United State Code, Section 1542.




Date: - -06/28/2019
          -----

City and state:        _Littl_e_R_ock___,_,_A_R_ _ _ _ _ __                              Patricia Harris, United States Magistrate Judge
                                                                                                        Printed name and title

                                                                         Retum

          This warrant was received on (date)            l,,...-1,.J"...-vr,       , and the person was arrested on (date)
at (city and state)       /VV),A.L ~ ,J      A-IL



                                                                                                        Printed name and title
